COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Bilal Burki v. Janette D. Dansby

Appellate case number:    01-22-00046-CV

Trial court case number: 19-DCV-265591

Trial court:              268th District Court of Fort Bend County

        On January 25, 2022, appellant, Bilal Burki, filed an “Emergency Motion Requesting
Stay of Proceedings in Trial Court Pending Appeal” seeking a stay of all proceedings in the trial
court, including collection actions by the court-appointed receiver, in Cause No. 19-DCV-
265591, Janette D. Dansby v. Sheila Burki, individually and d/b/a Sheila Burki Wedding Décor
and/or Sheila Burki Designs, LLC; and Bilal Burki, individually and d/b/a Sheila Burki Wedding
Décor, and/or Sheila Burki Designs, LLC; in the 268th District Court of Fort Bend County,
Texas. We grant Appellants’ motion for emergency relief and stay all trial court proceedings in
Cause No. 19-DCV-265591 pending final adjudication of the present appeal or until further order
from this Court.
       The Court requests a response from appellee, Janette D. Dansby, to the motion to stay.
The response, if any, is due ten days from the date of this order.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting individually


Date: January 26, 2022